Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks
Applicant’s current Application includes child Application 17157441, now US Patent No. 11113633, allowed on 07/02/2021. Applicant's Amendments/Remarks filed on 06/03/2021 has been entered. Filed IDS of 11/14/2019 and 05/28/2021 have been entered and considered. 
Claims 1-20 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 14 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, and 14 of Allowed Application 17157441, now US Patent 11113633. 


Current Application 16539552
U. S. Patent 11113633, ‘3633’
1. (Currently Amended) A computer-implemented method of finding and classifying personal information in a data source, the method comprising: determining, by a computer, a plurality of personal information findings in a scanned data source comprising a first scanned field associated with first scanned values, the plurality of personal information findings comprising: a first set of personal information findings determined by comparing the first scanned values to first attribute values associated with a first attribute field in an identity data source; and a second set of personal information findings determined by comparing the first scanned values to second attribute values associated with a second attribute field in the identity data source or a different identity data source; creating, by the computer, a plurality of personal information records from some or all of the plurality of personal information findings, the plurality of personal information records comprising: a first set of personal information records created from some or all of the first set of personal information findings; 
a second set of personal information records created from some or all of the second set of personal information findings; calculating, by the computer, a first confidence level for the first scanned field and the first attribute field, said calculating based on one or more of: a count of the first scanned values, a count of the first set of personal information findings, a count of the first set of personal information records, and a sum of the count of the first set of personal information records and a count of the second set of personal information records; calculating, by the computer, a second confidence level for the first scanned field and the second attribute field, said calculating based on one or more of: the count of the first scanned values, a count of the second set of personal information findings, a count of the second set of personal information records, and the sum of the count of the first set of personal information records and the count of the second set of personal information records; and upon determining that the first confidence level is greater than or equal to a minimum confidence threshold and that the second confidence level is less than the minimum confidence threshold, associating, by the computer, the first attribute field, but not the second attribute field, with the first scanned field in a database .
1. A computer-implemented method of finding and classifying personal information in a data source, the method comprising: receiving, by a computer, an identity data source comprising: a first attribute field associated with first attribute values; and a second attribute field associated with second attribute values; receiving, by the computer, a scanned data source comprising a first scanned field associated with first scanned values; determining, by the computer, a plurality of personal information findings comprising: a first set of personal information findings determined by comparing the first attribute values to the first scanned values; and a second set of personal information findings determined by comparing the second attribute values to the first scanned values; creating, by the computer, a plurality of personal information records from some or all of the plurality of personal information findings, the plurality of personal information records comprising: a first set of personal information records created from some or all of the first set of personal information findings; and a second set of personal information records created from some or all of the second set of personal information findings; calculating, by the computer, a first confidence level for the first scanned field and the first attribute field, said calculating based on a plurality of: a count of the first scanned values, a count of the first set of personal information findings, a count of the first set of personal information records, and a sum of the count of the first set of personal information records and a count of the second set of personal information records; calculating, by the computer, a second confidence level for the first scanned field and the second attribute field, said calculating based on a plurality of: the count of the first scanned values, a count of the second set of personal information findings, a count of the second set of personal information records, and the sum of the count of the first set of personal information records and the count of the second set of personal information records; upon determining that the first confidence level is greater than or equal to a minimum confidence threshold and that the second confidence level is less than the minimum confidence threshold, associating, by the computer, the first attribute field, but not the second attribute field, with the first scanned field in a report; and providing the report to a user device.
14. (Currently Amended) A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: determining a plurality of personal information findings in a scanned data source comprising a first scanned field associated with first scanned values, the plurality of personal information findings comprising: a first set of personal information findings determined by comparing the first scanned values to first attribute values associated with a first attribute field in an identity data source; and a second set of personal information findings determined by comparing the first scanned values to second attribute values associated with a second attribute field in the identity data source or a different identity data source; creating a plurality of personal information records from some or all of the plurality of personal information findings, the plurality of personal information records comprising: a first set of personal information records created from some or all of the first set of personal information findings; and a second set of personal information records created from some or all of the second set of personal information findings; calculating a first confidence level for the first scanned field and the first attribute field, said calculating based on one or more of: a count of the first scanned values, a count of the first set of personal information findings, a count of the first set of personal 8Serial No.: 16/539,552 Docket: BIGIDI-105003US1 information records, and a sum of the count of the first set of personal information records and a count of the second set of personal information records; calculating a second confidence level for the first scanned field and the second attribute field, said calculating based on one or more of: the count of the first scanned values, a count of the second set of personal information findings, a count of the second set of personal information records, and the sum of the count of the first set of personal information records and the count of the second set of personal information records; and upon determining that the first confidence level is greater than or equal to a minimum confidence threshold and that the second confidence level is less than the minimum confidence threshold, associating the first attribute field, but not the second attribute field, with the first scanned field in a database.
14. A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: receiving an identity data source comprising: a first attribute field associated with first attribute values; and a second attribute field associated with second attribute values; receiving a scanned data source comprising a first scanned field associated with first scanned values; determining a plurality of personal information findings comprising: a first set of personal information findings determined by comparing the first attribute values to the first scanned values; and a second set of personal information findings determined by comparing the second attribute values to the first scanned values; creating a plurality of personal information records from some or all of the plurality of personal information findings, the plurality of personal information records comprising: a first set of personal information records created from some or all of the first set of personal information findings; and a second set of personal information records created from some or all of the second set of personal information findings; calculating a first confidence level for the first scanned field and the first attribute field, said calculating based on a plurality of: a count of the first scanned values, a count of the first set of personal information findings, a count of the first set of personal information records, and a sum of the count of the first set of personal information records and a count of the second set of personal information records; calculating a second confidence level for the first scanned field and the second attribute field, said calculating based on a plurality of: the count of the first scanned values, a count of the second set of personal information findings, a count of the second set of personal information records, and the sum of the count of the first set of personal information records and the count of the second set of personal information records; upon determining that the first confidence level is greater than or equal to a minimum confidence threshold and that the second confidence level is less than the minimum confidence threshold, associating the first attribute field, but not the second attribute field, with the first scanned field in a report; and providing the report to a user device.



Regarding Instant independent claims 1, and 14 and those of independent claims 1, and 14 of patent ‘3633’

      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective independent claims 1, and 14 of the Patent encompasses and teaches all the teachings of the instant claims 1, and 14 respectively. The teachings in the instant claims differ from the patent such that the instant claims require “a first set of personal information findings determined by comparing the first scanned values to first attribute values associated with a first attribute field in an identity data source; and a second set of personal information findings determined by comparing the first scanned values to second attribute values associated with a second attribute field in the identity data source or a different identity data source” versus that of “determining a plurality of personal information findings comprising: a first set of personal information findings determined by comparing the first attribute values to the first scanned values; and a second set of personal information findings determined by comparing the second attribute values to the first scanned values”, which essentially claims the same features except for reciting said first attribute values associated with a first attribute field in an identity data source and second attribute values associated with a second attribute field in the identity data source or a different identity data source which one skill in the art would appreciate would have been obvious to modify said instant claims with said wordings as said scanned findings are understoodly from said obvious identity data source, a different identity data source or the like. Thereby, said claims and said claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection. Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        05/03/2022